Citation Nr: 0804983	
Decision Date: 02/12/08    Archive Date: 02/20/08	

DOCKET NO.  05-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to service 
connection for heart disease and for hypertension.  The 
decision granted service connection for PTSD and assigned a 
10 percent disability rating, effective May 27, 2004, the 
date of receipt of the veteran's claim for disability 
benefits.  

For reasons which will be set forth below, the portion of the 
appeal dealing with the veteran's request for an increased 
initial rating for his PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran should further action be required with 
regard to this matter. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.

2.  The competent medical evidence does not establish a 
causal connection between any current heart disease and the 
veteran's active service.  

3.  The competent medical evidence does not establish a link 
between any current hypertension and the veteran's service 
during World War II.








CONCLUSIONS OF LAW

1.  Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining supporting evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In a letter dated in January 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for entitlement to service connection for 
disabilities that included a heart disorder and hypertension, 
including what part of the evidence he was to provide and 
what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised him to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additionally, in a March 2006 
communication, the RO complied with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) by providing 
additional information about evidence needed to evaluate 
disabilities determining the beginning date of any payment to 
which an individual might be entitled.  Also, in 
communications dated in March and May 2006, the veteran 
indicated that he believed he had made his case clear and had 
no additional evidence to furnish.  The veteran's wife 
acknowledged in a letter received in February 2006 that 
efforts to obtain medical records prior to 1980 had been 
unsuccessful because doctors had informed her that they did 
not keep medical records for more than 15 years.

In view of the foregoing, the Board finds the record has been 
developed to the extent possible and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what additional evidence he should 
submit to substantiate his claim[s]."  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (observing that the VCAA is a 
reason to remand many, many claims, but it does provide an 
excuse to remand all claims); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (observing circumstances as to when a 
remand would not result in any benefit to the claimant).  

As to the issue of obtaining a medical examination or 
opinion, the Board finds that VA was not under an obligation 
to provide an examination, as such is not necessary to make a 
decision on the claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disabilities or symptoms 
may be associated with military service.  Specifically, the 
veteran has not asserted that he experienced symptoms of any 
of these disabilities until after his separation from 
service; he did not report or describe having any problems 
while still on active duty.  Thus, there is no continuity of 
symptomatology between the symptoms he currently experiences 
and any symptoms present in service, and no competent 
evidence otherwise suggesting a relationship to service.  
Therefore, an examination is not warranted under the criteria 
set forth in McLendon.  See also Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

Pertinent Laws and Regulations
With Regard to Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or injury 
incurred in the line of duty or for aggravation of a 
preexisting injury sustained in the active miliary, naval, or 
air service.  See 38 U.S.C.A. § 1110.  

When a veteran seeks service connection for a disability, 
consideration shall be given to the supporting evidence and 
the basis of the places, types, and circumstances of service, 
as evidenced by service records, the history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303 (a).  The mere fact 
of an in service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
submit the claim.  38 C.F.R. § 3.303 (b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition as to which lay observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  If service 
connection is to be established by way of continuity of 
symptomatology, there must be medical evidence that relates 
the current condition to that symptomatology.  Id.  

Heart disease and hypertension are chronic diseases under 
38 C.F.R. § 3.309 (a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307 (a) if the evidence shows 
that the disease processes were manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as a veteran's discharge date.  See 
38 C.F.R. § 3.307 (a) (2).  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

In order for service connection to be granted, there must be 
competent evidence showing:  (1) the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury and; (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Disabled American Veterans v. Secretary 
of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.

Where the determinative issues involves medical causation or 
a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions and 
medical status do not constitute competent medical evidence.  
There is no showing that the veteran or his wife, as lay 
persons, qualifies to opine on matters requiring medical 
knowledge such as the etiology of any current heart disease 
and/or hypertension.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).

The service medical records are without reference to 
complaints or findings indicative of the presence of 
hypertension or heart disease.  This includes the report of 
separation examination in March 1946 at which time 
examination of the cardiovascular system, to include the 
heart, was reported as normal.  Blood pressure readings were 
also normal at that time.  

The initial post service evidence of the person having heart 
disease or hypertension is not shown to be documented for 
years following service discharge.  A private physician 
stated in February 2006 that the veteran had been a patient 
of his for over 20 years.  He referred to a myocardial 
infarction having taken place in 1979 and stated the veteran 
had high blood pressure and coronary arteriosclerosis.  
However, the myocardial infarction in 1979 was still at a 
time many years following the veteran's discharge from active 
service.  A significant lapse in time between service and 
post service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and any current heart disease 
and/or hypertension.  The veteran himself has reported having 
had an earlier heart attack in the 1950's.  While the veteran 
is not competent to offer a diagnosis of myocardial 
infarction, the Board recognizes that he could describe lay 
severe chest pain, shortness of breath, or other symptoms 
possibly consistent with a myocardial infarction.  However, 
even if true, this even still would have occurred at least 
several years following his separation from service, and does 
not establish any association between his heart disease and 
military service.  Accordingly, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran has either heart disease or hypertension 
attributable to his active service.  


ORDER

Service connection for heart disease is denied.

Service connection for hypertension is denied.


REMAND

With regard to the veteran's claim for an initial increased 
rating for his PTSD, the most recent medical evidence of 
record is dated in 2005.  In his substantive appeal dated in 
November 2005, the veteran indicated that he was having 
difficulty with flashbacks and nightmares.  He essentially 
believed that his disability picture was more severely 
incapacitating than reflected by the 10 percent rating.  The 
Board is aware that VA's statutory duty to assist a veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In view of the lack of evidence with 
regard to the veteran's psychiatric status over the past 
several years, the Board believes that further development is 
in order and this portion of the case is REMANDED for the 
following:

1.  The veteran should be asked to 
identify all health care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for a psychiatric 
disability, to include PTSD, since late 
2005.  He should be requested to complete 
and return an appropriate release form so 
that VA can obtain any identified 
evidence.  Any outpatient records at the 
VA Medical Center in Dallas, 2006, should 
be obtained and associated with the 
claims folder.

2.  VA should arrange for a psychiatric 
examination of the veteran to determine 
the current nature and extent of 
impairment attributable to his PTSD.  The 
examiner should review the entire claims 
file and indicate such review has taken 
place in the examination report.  The 
psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD.  All necessary special 
studies or tests, including psychological 
testing, should be accomplished.  To the 
extent possible, the examiner should 
distinguish the symptoms for the 
veteran's PTSD from any other disability, 
to include dementia.  

3.  Then, VA should readjudicate the 
claim.  The readjudication should reflect 
consideration of the evidence of record 
and be accomplished with application of 
all applicable law and regulations.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case.  
This must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


